 

  
 
 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

3} fade do

ca cece cme eee

SECURITIES AND EXCHANGE COMMISSION,

 

Plaintiff, : 19cv10796 (DLC)
~y- .
ORDER

 

INTERNATIONAL INVESTMENT GROUP, LLP,

Defendant.

DENISE COTE, District Judge:

On January 27, 2020, this Court ordered, by January 29, the
Securities and Exchange Commission (*“SEC”) or any other
interested person to file any opposition to the January 24
request of Herrick, Feinstein LLP (“Herrick”) for the immediate
release of $1,402,976.89 to Tuper SA (“Tuper”). Herrick’s
request has not been opposed. Accordingly, it is hereby

ORDERED that Herrick’s request for the immediate release of
$1,402,976.89 to Tuper is granted.

IT IS FURFHER ORDERED that Herrick’s request to establish a
“negative notice” procedure to govern Tuper’s right to receive
additional funds is granted with the following modification. If
no party objects within ten days to a request filed with this
Court, Tuper and/or IfG will present the Court with a proposed
order granting the request.

IT IS FURTHER ORDERED that the SEC shall respond to

Ae anne tare SE
of

pembeners is

ety

 

 

 
Herrick’s request for the release and payment of funds to STFP

and ITiG Malta Bank by February 5, 2020.

Dated: New York, New York
January 31, 2020

A ae te

NISE COTE
United sta es District Judge

 
